                     IN THE UNITED STATES DISTRICT COURT


                   FOR THE SOUTHERN DISTRICT OF GEORGIA


                                AUGUSTA DIVISION


JEREMY NATHANIEL WILLIAMS,

             Plaintiff,

      V.                                             CV 119-165


LATASHA HARRIS and WARDEN
EDWARD PAILBEN,

             Defendants.



                                      ORDER



      After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which no objections have been filed. Accordingly,

the Court ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion,

DISMISSES Plaintiffs claims against Warden Edward Pailben for failure to state a claim,

and DISMISSES Warden Edward Pailben fi-om this case.


       SO ORDERED this /^^day of November,2019, at Augusta, Georgia.


                                 f      LRl^$^^U.L,CHIEF JUDGE
                                  V     UNITE^STATES DISTRICT COURT
                                              HERN DISTRICT OF GEORGIA
